 


114 HRES 579 EH: Providing for consideration of the Senate amendment to the bill (H.R. 3762) to provide for reconciliation pursuant to section 2002 of the concurrent resolution on the budget for fiscal year 2016.
U.S. House of Representatives
2016-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 579 
In the House of Representatives, U. S.,

January 6, 2016
 
RESOLUTION 
Providing for consideration of the Senate amendment to the bill (H.R. 3762) to provide for reconciliation pursuant to section 2002 of the concurrent resolution on the budget for fiscal year 2016. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 3762) to provide for reconciliation pursuant to section 2002 of the concurrent resolution on the budget for fiscal year 2016, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on the Budget or his designee that the House concur in the Senate amendment. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on the Budget or their respective designees. The previous question shall be considered as ordered on the motion to adoption without intervening motion.  2.Section 3(b)(1) of House Resolution 5 is amended by striking the first session of . 
 
Karen L. Haas,Clerk.
